Citation Nr: 1002023	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD) 
prior to July 22, 2009. 

2.  Entitlement to a rating in excess of 50 percent for 
service-connected PTSD since July 22, 2009.  

3.  Entitlement to a total rating due to individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1967 to 
March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision in 
which the RO granted service connection and assigned an 
initial rating of 50 percent for PTSD, effective April 25, 
2003.  The Veteran perfected an appeal with regard to the 
initial disability rating assigned.  Because the Veteran has 
disagreed with the initial rating assigned following the 
grant of service connection, the Board has characterized the 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

This claim was previously before the Board in February 2008 
and was remanded for further development.  

Additionally, if the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
part and parcel to that claim for an increased rating is 
whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  See Rice 
v. Shinseki, App. 447 (2009).  In this case, the record 
raises a question of whether the Veteran is unemployable due 
his service-connected PSTD, as such, a claim for a TDIU has 
been listed on the title page.  


FINDINGS OF FACT

1.  Prior to July 22, 2009, the Veteran's PTSD has been 
productive of such symptomatology as nightmares and chronic 
sleep problems, intrusive memories, restricted affect, 
flashbacks, hypervigilance, anger and irritability, avoidant 
behavior, disturbances of motivation and mood; and difficulty 
establishing and maintaining effective work and social 
relationships.   

2.  Since July 22, 2009, the Veteran's PTSD has been 
productive of such symptomatology as nightmares and chronic 
sleep problems, intrusive memories, restricted affect, 
flashbacks, hypervigilance, anger and irritability, avoidant 
behavior, disturbances of motivation and mood, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain work and social relationships.  

3.  Resolving all reasonable doubt in the Veteran's favor, 
the evidence shows that the Veteran is unable to secure or 
follow a substantially gainful occupation, as a result of his 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  Prior to July 9, 2009, the criteria for the assignment of 
an initial disability rating of 50 percent for the service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).  

2.  Since July 2009, the criteria for a disability rating of 
70 percent, but no higher, for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2009).

3.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2009).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant. Id.

A January 2003 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.
This notification would also apply to the "downstream" issue 
of entitlement to a higher initial rating.  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. 
App. at 491.  The Board notes that in a March 2008 letter, 
the Veteran was provided notice as to how disability ratings 
and effective dates are assigned, and the type of evidence 
that impacts these types of determinations, consistent with 
Dingess.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In light of the Board's favorable decision on the Veteran's 
TDIU claim, the Board finds that all notification and 
development action needed to fairly adjudicate that claim has 
been accomplished. 


The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided herein on appeal. Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, post-service 
treatment records, and the reports of VA examinations 
conducted in September 2003 and July 2009.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran.  Thus, the Board 
finds that all necessary notification and development action 
on this claim has been accomplished.  

II.  Pertinent Laws and Regulations

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria for General Rating Formula.  See 38 C.F.R. 
§ 4.130.  

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described above reveals GAF scores ranging 
between 45 and 65.  The Board notes that a GAF scores ranging 
from 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally the 
person functions well, and has some meaningful interpersonal 
relationships; a score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers); a score of 41-50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).    However, the GAF score assigned in 
a case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).

III.  Background

VA Examinations

At a September 2003 VA examination the Veteran reported 
frequent nightmares.  He stated that he does not sleep well 
at all and spends much of his waking hours walking around his 
house.  He stated that he is easily enraged and that he 
avoids social situations.  The Veteran stated that when he 
does go into public areas, he is quite anxious and 
experiences what he describes as panic attacks.  He reported 
having recently quit driving and is not comfortable doing so 
anymore, which he attributes to his PTSD.  The Veteran stated 
that he spends most of his time at home.  He indicated that 
he felt that the Iraq war had brought a lot of his symptoms 
of PTSD.  The Veteran reported that recently, for part of the 
American Veteran's Association, he went to a funeral for a 
soldier who was killed in the Gulf War, which he stated was a 
great stress on him.  After this happened, he stated that he 
was not able to sleep for a couple of days and it really 
exacerbated his symptoms.  The Veteran also stated that he 
cannot tolerate being in the presence of any people who are 
Vietnamese.  He reported spending much of his daily time 
thinking about what happened in Vietnam.  The Veteran 
indicated that he avoids any television shows that are 
violent and that his sleep disturbances have become so great 
that his girlfriend sleeps in a separate room many days.  He 
denied any history of suicidal or homicidal ideation.  

The Veteran reported being twice divorced.  He stated that 
due to social problems, he has trouble maintaining 
relationships.  He reported currently living with a 
girlfriend, but he acknowledged that due to PTSD-related 
symptoms, particularly irritability and social withdraw, she 
is thinking of leaving him.  The Veteran reported a full 
range of PTSD symptoms, including nightmares, intrusive 
recollections, flashbacks, anger and irritability, sleep 
problems, marked difficulty being around crowds, 
hypervigilance, and an exaggerated startle response.  

Upon mental status examination, the Veteran's appearance, 
attitude, and behaviors were generally within normal limits.  
He looked his stated age.  His attire was neat, casual, and 
appropriate.  His hygiene and grooming were good.  He was 
cooperative to the examination and answered all of the 
questions appropriately.  His sensorium was intact.  His 
speech was lacking in spontaneity and was somewhat 
unproductive.  Otherwise, it was relevant and coherent.  His 
thought processes were rational and goal-directed.  There was 
no evidence of hallucinations or delusions.  There was no 
evidence of specific obsessions, compulsions, phobias, or 
ritualistic behaviors.  He was fully oriented.  Short term 
memory and concentration during the examination were 
adequate.  There was evidence that at least episodically; 
these functions were disrupted due to his PTSD-related 
distress.  The Veteran's mood was depressed and his affect 
was constricted but otherwise appropriate.  The Veteran was 
diagnosed with PTSD, chronic, moderate at times.  The Veteran 
was assigned a GAF score of 50.  

At a July 2009 VA examination, the Veteran reported living by 
himself.  He reported having three children from a previous 
marriage with whom he has very little contact with.  The 
Veteran's appearance, attitude, and behaviors were generally 
within normal limits.  His attire was neat, casual, and 
appropriate.  His hygiene and grooming were good.  He was 
cooperative to the examination and answered all questions 
appropriately.  He made good eye contact and his sensorium 
was intact.  His speech was relevant, coherent, and 
productive.  His thought processes were rational and goal 
directed.  There was no evidence of hallucinations or 
delusions.  There was no evidence of specific obsessions, 
compulsions, phobias, or ritualistic behaviors.  The Veteran 
was fully oriented.  During the interview, his basic short-
term memory and concentration skills were intact.  However, 
the Veteran reported recurring disruptions in his focus and 
concentration due to PTSD distractibility and sleep 
deprivation.  His mood during the examination was generally 
pleasant although he seemed somewhat withdrawn.  His affect, 
while mildly constricted, was otherwise appropriate for the 
circumstances.  

The examiner noted that compared to when he did this 
Veteran's initial PTSD examination in September 2003, his 
symptoms have increased in severity.  When the examiner first 
saw the Veteran, his symptoms were moderate to severe, now 
they are fully severe.  

The Veteran reported having frequent nightmares.  He stated 
he would have as many as up to four to five a week.  They 
frequently wake him up out of his sleep in a state of 
hyperarousal and a drenching night sweat.  He also reported 
frequent, typically daily, intrusive thoughts and 
recollections.  Multiple triggers cause these including 
certain sounds and smells.  Prominent triggers, however, 
include helicopters going overhead, which happens somewhat 
frequently, and also unexpected loud noises.  These latter 
two triggers can also cause very disruptive flashbacks that 
result in full-fledged hyperarousal symptoms.  A markedly 
severe symptom for this Veteran is his social anxiety and 
hypervigilance.  He is in effect, socially avoidant.  He does 
not socialize with others and does not venture into social 
situations.  He has not been to a restaurant in over two 
years.  He is severely uncomfortable, tense, anxious, and 
hypervigilant in any crowd.  There is a marked decline in his 
ability to enjoy daily activities.  He presented with severe 
and pervasive emotional detachment, psychic numbing, and 
profoundly severe isolation from others.  The Veteran spends 
virtually all of his time by himself.  The Veteran has a long 
standing history of marked anger and irritability in social 
situations, including work related social situations.  He 
does continue to have problems with his anger in many of his 
interactions.  However, these episodes have decreased in 
their frequency solely due to his marked isolation.  The 
Veteran continues to experience prominent startle responses 
to unexpected loud noises and people coming up from behind 
him.  He is markedly hypervigilant at home.  He makes 
frequent checks of windows and doors.  He keeps a light on at 
night time so that he could see any intruder who might come 
in.  A severe sleep problem also persists.  The Veteran gets 
3-5 hours of sleep a night.  He does experience episodic 
problems with his short-term memory and concentration.  

When the examiner last saw the Veteran, he had mild to 
moderate depression.  It is now moderate and a full fledged 
depression.  The Veteran presents with a sustained low mood 
state with more pervasive and severe symptoms of negativity, 
pessimism, and despair.  Prominent symptoms of apathy and 
resignation were noted.  The Veteran denied suicidal 
ideation.  He has markedly decreased energy and motivation to 
engage in activities.  He presents with marked emotional 
constriction and episodes of full fledged psychomotor 
retardation.  He presents with decreased self-esteem and 
feelings of bitterness about many aspects of his life.  The 
Veteran is prone to episodes of anxiety and tension along 
with excessive worry and rumination.  

The examiner opined that given the current severity of his 
PTSD symptoms and related depression, that he presents with 
basically severe impairment in his capacity to maintain 
himself in a reliable and stable manner in most work-related 
situations.  Referring solely to the Veteran's PTSD, the 
Veteran's capacity to engage in occupational behaviors is 
quite limited.  

The Veteran was diagnosed with PTSD, chronic and severe; 
major depression, recurrent without psychotic features, 
chronic and moderate.  He was assigned a GAF score of 45.   

VA Treatment 

The claims file contains VA treatment records dated from 2003 
to 2009.  Pertinent records are discussed below.  

An April 2003 VA treatment record shows that the Veteran 
presented casually dressed, well-groomed, and with good 
hygiene.  There was no motor disturbance.  His eye contact 
was good.  His mood was depressed and his affect was 
constricted.  He was coherent and goal directed.  There was 
no evidence of hallucinations or delusions.  The Veteran 
denied suicidal or homicidal thinking.  He was fully 
oriented.  He had good short-term immediate memory and long-
term memory.  The Veteran was diagnosed with PTSD, mild to 
moderate, in partial remission.  The Veteran was assigned a 
GAF score of 59-60.  

An August 2004 progress note shows that the Veteran reported 
having a significant amount of nightmares.  He reported 
having 3-4 flashbacks a week as well.  The Veteran seemed 
mildly anxious.  Affect was with narrow range, depressed.  
Speech was normal, coherent, and goal directed.  There was no 
evidence of hallucinations or delusions.  The Veteran 
reported continued intrusive memories of the Vietnam War.  He 
denied suicidal or homicidal ideation.  The Veteran reported 
living more withdrawn and trying to stay away from everyone.  
Cognition was grossly intact.  The diagnostic impression 
noted was PTSD; moderate in exacerbation; major depressive 
disorder without psychosis or exacerbation.  The Veteran was 
assigned a GAF score of 55-56.  

A December 2004 progress note shows that the Veteran 
presented stating that he was feeling much less depressed.  
He reported mild anxiety and said he feels a little jumpy.  
Other than that, there are no new complaints.  The Veteran 
came casually dressed and with good hygiene.  He was a little 
anxious but his affect presented in full range, which was 
normal, coherent, and goal directed.  There was no evidence 
of psychosis or suicidal or homicidal ideation.  The 
diagnostic impression noted was PTSD; major depressive 
disorder.  The Veteran was assigned a GAF score of 60-61.  

A June 2005 progress note shows that the Veteran was casually 
dressed, pleasant, well spoken, logical, coherent, and goal 
directed.  He reported an improved mood.  His affect seemed 
to be less anxious and less depressed.  Speech was logical.  
There was no evidence of hallucination, delusion, or 
obsession.  He denied suicidal ideation or homicidal 
ideation, intention, or plan.  The diagnostic impression 
noted was PTSD; major depressive disorder, partial remission.  
The Veteran was assigned a GAF score of 64-65.  

An October 2006 psychiatry note shows that the Veteran 
reported continued problems with sleep.  PTSD symptoms were 
noted as sporadic.  The Veteran was pleasant and cooperative 
during the interview.  There was no evidence of perceptual 
disturbances.  The Veteran denied suicidal and homicidal 
ideation, intention, or plan.  Cognition was grossly intact.  
The diagnostic impression noted was PTSD; major depressive 
disorder, partial remission.  The Veteran was assigned a GAF 
score of 64.  

An August 2007 progress note shows that the Veteran reported, 
with regards to his depression, being mellower and less 
irritable.  He stated "I am not breaking phones anymore."  
He reported fewer nightmares since he has been on medication.  
He continues to isolate and just stay home.  Flashbacks are 
not currently present.  The Veteran reported being tired and 
lacking in motivation.  The Veteran denied feeling depressed 
or sad.  The Veteran was cooperative with the interview.  His 
affect was with some range, more toward constricted.  Speech 
was normal, logical, coherent, and goal directed.  He denied 
suicidal or homicidal ideation, intent or plan.  Cognition 
was grossly intact.  The diagnostic impression noted was 
PTSD, chronic, in partial remission.  Major depressive 
disorder, in partial remission.  The Veteran was assigned a 
GAF score of 63.  

An October 2007 progress note shows that the Veteran seemed 
to be doing overall, very well.  He reported having a good 
quiet summer.  He reported not doing much other than some 
chores around the house.  The Veteran stated that he is 
sleeping a little better with not that many nightmares or 
intrusive thoughts.  He was casually dressed with fair 
hygiene and in a euthymic mood.  He denied suicidal or 
homicidal ideation, intention, or plan.  There was no 
evidence of hallucinations or perceptual disturbances.  
Cognition was grossly intact.  The Veteran was diagnosed with 
PTSD; major depressive disorder, in partial remission.  The 
Veteran was assigned a GAF score of 63/64.  

An April 2008 psychiatry note shows that the Veteran had been 
living in Florida for the last six months. The Veteran 
reported having a place that he goes to in the winter.  It 
seems that the Veteran has made some friends down in Texas 
and really enjoys spending time down there.  The Veteran 
reported having nightmares and flashbacks.  

A June 2008 social work progress note shows that the Veteran 
presented with a euthymic mood.  He reported an increase in 
disruptive sleep.  At least once a week he wakes up trembling 
and drenched in sweat, although he cannot remember the dream.  

An August 2008 progress note shows that the Veteran reported 
continuing difficulties at night, but for the most part he is 
doing well.  He is fairly active and does a lot of things on 
his home.  He reported taking care of his 90 year old mother 
who was in relatively good health.  He reported having a 
significant other.  The Veteran denied any depression or 
anxiety and denied any feelings of helplessness or 
hopelessness.  Upon mental status examination, the Veteran 
was appropriately dressed, casual, and clean with good 
hygiene.  His behavior was calm.  His affect was cheerful and 
he smiled and made good eye contact.  Speech was normal, 
clear, and goal directed.  Thought process was clear and 
logical.  There was no suicidal or homicidal ideation, 
intent, or plan.  Cognition was intact.  The Veteran was 
diagnosed with PTSD, chronic in partial remission and major 
depressive disorder, chronic in partial remission.  

IV.  Analysis

A.  PTSD 

Prior to July 22, 2009

The Board has considered the evidence of record in light of 
the criteria noted above and finds that the overall evidence 
does not support an initial rating in excess of 50 percent, 
prior to July 22, 2009, for the Veteran's PTSD.  

The overall medical evidence, since service connection to 
July 22, 2009, reflects a level of impairment most consistent 
with the criteria for a 50 percent rating under Diagnostic 
Code 9411.  The medical record suggests that the Veteran's 
PTSD has caused social impairment with reduced reliability 
and productivity.  The Veteran's PTSD has been characterized 
by social impairment such that he has trouble maintaining 
social relationships.  The Veteran has been divorced twice 
and was involved with a woman who was going to leave him due 
to his irritability and social withdrawal.  The Veteran's 
PTSD has also been characterized by marked social avoidance.  
The Veteran does not go into stores and has stated that he 
would be okay by himself all of the time.  The Veteran has a 
diminished ability to derive pleasure from daily activities.  

The Veteran also suffers from such symptoms as nightmares and 
chronic sleep problems, intrusive memories, constricted 
affect, psychic numbing, hypervigilance, anger and 
irritability, avoidant behavior, disturbances of motivation 
and mood, exaggerated startle response, and difficulty 
establishing and maintaining effective social relationships, 
which more approximates the criteria for a 50 percent rating.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Finally, the GAF 
scores, 55 to 65, considered in light of the actual symptoms 
of the Veteran's disorder, are most consistent with the 
diagnostic rating criteria for a 50 percent rating.  

Based upon these findings, and following a full review of the 
record, the Board determines that the preponderance of the 
evidence is against a finding that the Veteran's disability 
should be rated in excess of 50 percent.  Since grant of 
service connection, the Veteran's PTSD has been no more than 
50 percent disabling, therefore the requirements for a rating 
of 70 or a 100 percent have not been met.  

Since July 2009

The Board finds that based on the totality of the evidence 
and after resolving any reasonable doubt in favor of the 
Veteran, the Veteran's disability, since July 2009, 
approximates findings for a 70 percent disability evaluation. 

The overall medical evidence, since July 2009, reflects a 
level of impairment most consistent with the criteria for a 
70 percent rating under Diagnostic Code 9411.  The medical 
record suggests that the Veteran's PTSD has caused 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, thinking and mood.  

The Veteran's PTSD has been characterized by occupational 
impairment such that in any work setting where the Veteran 
would have to be around others, his occupational functioning 
would be so severely impaired that he would not be 
employable.  The Board notes that the Veteran has not worked 
since 2001 due to a back disability.  However, the current 
severity of the Veteran's PTSD and related depression 
severely impairs his capacity to maintain himself in a 
reliable and stable manner in most work-related situations.  

The Veteran's PTSD has also been characterized by social 
impairment such that his personal and social adjustment is 
severely impaired.  The Veteran also suffers from such 
symptoms as nightmares and chronic sleep problems, intrusive 
memories, flashbacks, hypervigilance, anger and irritability, 
avoidant behavior, disturbances of motivation and mood, 
exaggerated startle response, and an inability to establish 
and maintain effective work and social relationships, which 
more approximates the criteria for a 70 percent rating.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Finally, the GAF 
scores, of 45, assigned by the July 2009 VA examiner, 
considered in light of the actual symptoms of the Veteran's 
disorder, are most consistent with the diagnostic rating 
criteria for a 70 percent rating.  

In this instance, the Board finds that based on the totality 
of the evidence and after resolving any reasonable doubt in 
favor of the Veteran, the Veteran's disability approximates 
findings for a 70 percent disability evaluation. 

However, the preponderance of the evidence does not show the 
Veteran's symptoms warrant a rating in excess of 70 percent.  
The Veteran is not shown to have total occupational and 
social impairment.  For example, the Veteran has not been 
shown to have gross impairment in thought processes or 
communication, persistent danger in hurting self or others, 
intermittent inability to perform activities of daily living, 
or disorientation to time or place.  Since July 22, 2009, the 
Veteran's PTSD has been no more than 70 percent disabling, 
therefore the requirements for a rating of a 100 percent have 
not been met.  

TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2009).  In exceptional circumstances, where the Veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment. § 4.16(a).  

In the instant case the Veteran meets the schedular criteria 
for a TDIU pursuant to 38 C.F.R. § 4.16 due to his service-
connected PTSD which has been evaluated as 70 percent 
disabling.   The July 2009 VA examiner stated that referring 
solely to the Veteran's PTSD, the Veteran's capacity to 
engage in occupational behaviors is quite limited.  He would 
have to have work that would allow him to be entirely by 
himself the vast majority of the time.  In any other work 
setting, where he has to be around others, his occupational 
functioning would be so severely impaired that he would not 
be employable.  

Given that the Veteran meets the criteria outline in 
38 C.F.R. § 4.16(a), a TDIU is warranted.  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
service-connected PTSD prior to July 22, 2009 is denied.  

Since July 22, 2009, a rating of 70 percent for service-
connected PTSD is granted, subject to the provisions 
governing the award of monetary benefits.  

Entitlement to a total disability rating based on individual 
unemployability is granted; subject to the provisions 
governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


